Citation Nr: 1705578	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  13-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a respiratory disease, including chronic obstructive pulmonary disease (COPD), asthma, and bronchiectasis.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable disability rating for service-connected residual stable burn scars of the left wrist, forearm, upper arm, and leg.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from November 1984 to August 1988.  

These matters come before the Board of Veterans' Appeals (Board) from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in June 2015 and January 2016.  

In October 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.

The issues of entitlement to a compensable disability rating for service-connected residual burn scars of the left wrist, forearm, upper arm, and leg, and entitlement to service connection for a psychiatric disorder, to include PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's respiratory disease is related to active duty service.  




CONCLUSION OF LAW

Entitlement to service connection for a respiratory disease to include COPD, asthma, and bronchiectasis is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in October 2009.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  In March 2016, the Veteran indicated he has submitted all the evidence he has.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, service treatment records were obtained, VA medical records were obtained, and VA examinations and opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the instructions of the prior remands and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed a respiratory disability during his active service, resulting in his current COPD.  Specifically, the Veteran reported that he began experiencing coughing and shortness of breath after being exposed to smoke during active duty service.  

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with COPD.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of complaints of, or treatment for a cough or lung disability.  The Veteran's separation examination from service in August 1988 was normal, and his lungs and chest were specifically noted to be normal on physical examination.  The Veteran also had chest x-rays during service in October 1985 and October 1987, both of which were normal.  He had pulmonary function testing in October 1987 that was also normal.  However, the Board credits the Veteran's statements that he was exposed to smoke during service and based on these lay statements the Board finds that there was an in-service event for service connection purposes.  

Respiratory examination by VA in March 1989 noted no problems, and that the Veteran was a smoker.  

VA treatment records in 2010 reflect that the Veteran was diagnosed with COPD and was prescribed albuterol.  A May 2010 note indicates that COPD was first diagnosed in 2009 by Dr. Sadiq.  

The Veteran underwent VA examination in connection with his claim in February 2013, and at the time he was diagnosed with COPD and was also noted to have asthma and bronchiectasis.  The VA examiner noted that the Veteran's respiratory condition did not require the use oral or parenteral corticosteroid medications but that he did need inhalation bronchodilator therapy.  On questioning, the Veteran denied having any asthma attacks with episodes of respiratory failure in the year prior, and asserted that he had not required physician visits for required care of exacerbations.  The VA examiner noted that the Veteran's bronchiectasis was manifested by an intermittent productive cough.  At the time the Veteran had a chest x-ray that showed clear lungs with no evidence of a pneumothorax or acute cardiopulmonary disease.  The Veteran underwent pulmonary function testing and his FVC scores were 55.4 percent predicted and his FEV-1 scores were 47.2 percent predicted.  The VA examiner indicated that the respiratory condition did not impact the Veteran's ability to work.  

In determining whether there was a nexus between active duty service and the Veteran's current disability, the VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In making this determination the VA examiner noted that COPD was preventable and that the primary cause was tobacco smoke, although environmental exposure was also a cause.  The VA examiner reasoned that the Veteran did not have respiratory symptoms in service and that he was not diagnosed with a respiratory disability until 2010, while he had been a smoker for 15 years.  The VA examiner concluded that the Veteran's COPD was more likely related to his long term abuse of tobacco products.  

In July 2015 the Veteran again underwent VA examination in connection with his claim.  At the time he was diagnosed with COPD, and the Veteran admitted that he was still smoking a half of a pack of cigarettes daily.  He asserted that he had shortness of breath and that he had to stop or take extra time when working, and that he had a morning cough.  The Veteran denied having any chest pain or heart problems and he denied requiring any hospitalizations for his symptoms.  The Veteran asserted that he was taking albuterol in an inhaler up to four times per day for shortness of breath.  The VA examiner cited the Veteran's prior normal PFT and normal chest x-ray, and noted in his opinion that the Veteran's morbid obesity and diabetes caused an extra burden for his lungs and oxygen supply.  The VA examiner echoed that the Veteran's COPD was most likely caused by his history of chronic smoking up to one and a half of a pack of cigarettes daily for 26 years, and noted that the Veteran had no lung problems in service.  The VA examiner also noted that the Veteran's COPD was diagnosed around 2010, many years after separation from service.  

Although the Veteran has an observable respiratory disability, there was no evidence of one during service, despite the Veteran's contentions that he was exposed to smoke inhalation during service.  As noted, his in-service chest x-rays were normal and his separation examination was normal.  He did not assert having any cough or shortness of breath on separation or at any time until around 2010, more than 20 years after separation from service.  Moreover, there appears to be an alternate cause proposed, as the Veteran has been a chronic smoker.  The sum of the evidence is negative to the Veteran's claim and he has submitted no evidence to the contrary to show a nexus between his current disability and active duty service.

While the Veteran believes that his current respiratory disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of disorders such as COPD and asthma are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his respiratory disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current respiratory disability is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  These opinions are supported by the other evidence of record including service records and are accordingly the most probative evidence in this case.  


ORDER

Entitlement to service connection for a respiratory disease, including COPD, asthma, and bronchiectasis is denied.





REMAND

Regrettably, another remand is necessary for proper development of these issues. Preliminarily, the Board notes that the Veteran's service personnel records have not been associated with the claims file.  On remand the AOJ should obtain the Veteran's service personnel records.

As it pertains to the Veteran's increased rating claim for his service-connected residual stable burn scars of the left wrist, forearm, upper arm, and leg, the Board notes that the Veteran underwent VA examination for this claim most recently in June 2016.  At the time the Veteran reported that his scars caused itching with a little pain, but that he had not been treated for the scars since service.  The Veteran also noted that he had a diagnosis of stasis dermatitis/cellulitis of the lower extremities.  The VA examiner noted that there were no scars in the trunk or extremities that were unstable with frequent loss of covering of skin over the scar.  On physical examination of the left leg scar the VA examiner noted that the scar was stable and had not caused a problem other than itching.  The scar was noted to move freely and had no loss of tissue or raised area, and had a smooth texture.  The scar was measured as one square centimeter.

However, that same month the Veteran submitted a written statement indicating that the burns were painful and that they itched.  He reported that in June 2016 his scar on the left leg began oozing, suggesting that it was unstable.  The Veteran also testified at the Board hearing that his scar spanned out and that his cellulitis caused his scar to ooze from time to time.  The Veteran is competent to report on his symptoms and observations that he experiences through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Given the suggested instability of the left leg scar, the Board finds that a subsequent VA examination is necessary to determine whether the Veteran's scar has worsened.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As it pertains to the Veteran's claim for entitlement to service connection for PTSD, the Veteran last underwent VA examination in connection with his claim in February 2013.  At the time the VA examiner indicated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, and that the Veteran did not have a mental disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  An August 2015 VA addendum opinion made a similar finding, nothing the lack of mental health treatment over the years as evidence of no current psychiatric disorder.  

In an October 2016 statement, the Veteran's representative indicated that he had known the Veteran for four years and talked to him on a weekly basis.  The representative further noted that he had observed signs of mental illness that may not have been noticeable during the video hearing.  Given that the Veteran has not been examined in four years and his representative has offered lay evidence suggesting that more recently the Veteran may have exhibited signs of a mental illness, the Board finds that another VA examination is warranted.  

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from June 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from June 2016 to present.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

2.  Obtain and associate with the record the Veteran's complete service personnel records.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

3.  Once all records have been obtained, schedule the Veteran for a VA examination to evaluate the current severity of his burn scars of the left wrist, forearm, upper arm, and leg.  The report should specifically address the size of the scars, whether the scars are unstable and/or painful, and all treatment for the scars.  If medications (topical or otherwise) are used, the names of the medications should be listed.  The examiner should also note if any of the medications is a corticosteroid, and if so, if such is required for treating the scars.  

4.  Once all records have been obtained, schedule the Veteran for a VA examination to determine the nature of any current psychiatric disorder, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should list all mental health disorders present during the course of the appeal (2009 to the present).  

If PTSD is diagnosed, the examiner should list all stressful events contributing to that diagnosis.  

For all diagnosed psychiatric disorders other than PTSD, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided. When addressing etiology, the examiner should consider the in-service diagnoses of adjustment disorder and acute PTSD.  

5.  Then, readjudicate the Veteran's claims for entitlement to a compensable disability rating for service-connected residual stable burn scars of the left wrist, forearm, upper arm, and leg and entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


